          Case 4:20-cv-00542-KGB Document 10 Filed 07/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MORGANNE PONDER, Individually                                                          PLAINTIFF
and on Behalf of All Others Similarly Situated

v.                                Case No. 4:20-cv-00542-KGB

HD CLINICS, LTD                                                                      DEFENDANT

                                              ORDER

       Pending before the Court is a joint motion to stay pending arbitration submitted by plaintiff

Morganne Ponder and defendant HD Clinics, LTD (“HD Clinics”) (Dkt. No. 8). The parties agree

that an enforceable arbitration agreement exists between the parties which covers all claims

brought in this litigation, and the parties agree that this matter should be moved into arbitration

and that the case should be stayed pending resolution of the claims in arbitration (Id., ¶¶ 1-2).

       HD Clinics filed an unopposed motion for extension of time to answer or otherwise respond

to the complaint (Dkt. No. 3). The Court grants that motion (Dkt. No. 3). HD Clinics then filed a

motion to dismiss or in the alternative stay and compel arbitration (Dkt. No. 5). Ms. Ponder’s

counsel has contacted HD Clinics’ counsel to convey that Ms. Ponder does not oppose the motion

(Dkt. No. 9, at 1 n.1). Accordingly, the parties filed the instant joint motion to stay given the

parties’ agreement. The Court denies as moot HD clinics’ motion to dismiss or in the alternative

stay and compel arbitration (Dkt. No. 5).

       For good cause shown, the Court grants the parties’ joint motion to stay pending arbitration

(Dkt. No. 8). The Court orders the parties to submit a joint status report to the Court within 30

days of resolution of the claims in arbitration.
  Case 4:20-cv-00542-KGB Document 10 Filed 07/10/20 Page 2 of 2



It is so ordered this 10th day of July, 2020.



                                                ______________________________
                                                Kristine G. Baker
                                                United States District Judge




                                          2
